DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyunho Park on 12/21/2021.
IN THE CLAIMS as filed 12/6/2021:
In Claim 1, line 11, replace the limitation “the power shaft” with --a power shaft--.
In Claim 1, line 12, replace the limitation “a power shaft” with --the power shaft--.
In Claim 1, following line 13 and preceding the period (“.”), add the following limitation (including line indentation):
--	a coupling member coupled to a tip of the second boss which is exposed through the inner race of the support member--.
Delete Claim 4.
In Claim 5, line 1, replace the limitation “claim 4” with --claim 1--.
Reasons for Allowance
	Claims 1-3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Re 1, Frait (US 2014/0124321) is the closest prior art of record in that Frait discloses: a hybrid transmission structure comprising: a housing (60); a motor (28), comprising a rotor (34,36) and a stator (30), and having a first boss (shown below as 1B) provided at a center of the rotor; a cover (32) having a second boss (shown below as 2B) provided at a center thereof; a support member (74) having an inner race fixedly coupled to the second boss, and an outer race inserted into a receiving portion (shown below as RP) in the rotor, and configured to support the rotor so that the rotor is rotatable; and a sealing member (shown below as SE) positioned between the power shaft (16) and the second boss (2B); wherein the second boss is positioned between the power shaft and the support member and inserted into the first boss. However, Frait does not disclose: a coupling member coupled to a tip of the second boss which is exposed through the inner race of the support member. While there is prior art of record that suggests utilizing a coupling member to axially fix the support member, there is insufficient motivation predicated in factually supported analysis to outweigh additional considerations to sustain a conclusion of obviousness. 
For example, each of Iwase (US 2012/0242199) and Laigo (US 2021/0086605) discloses: a coupling member (Iwase, fig 1, 71d; Laigo, 21) coupled to a tip of the boss which is exposed through the inner race of the support member (Iwase, 71; Laigo, 19), not motivated to increase the axial length of the hybrid transmission structure. In the instant case, one of ordinary skill in the art recognizes that providing Frait with the claimed coupling member would necessitate increasing the axial length of the second boss and thus the axial length of the hybrid transmission structure. However, as just noted, the instant application demonstrates that this is undesirable to one of ordinary skill in the art which is a factor that weighs towards non-obviousness. While the disclosures of Iwase/Laigo may be factors that weigh towards obviousness, the undesirability of increasing the axial length of the hybrid transmission structure is a factor that weighs towards non-obviousness and thus patentability. However, given that Iwase/Laigo do not contemplate any particularized benefit for the claimed coupling member over a configuration provided without the claimed coupling member, the disclosures of Iwase/Laigo do not outweigh the as a whole is considered unobvious over the prior art of record.

    PNG
    media_image1.png
    518
    715
    media_image1.png
    Greyscale

Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656